—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about February 4, 2000, which, insofar as appealed from, granted plaintiffs motion for permission to relocate to California with the parties’ child upon condition that she pay the costs of visitation, unanimously affirmed, without costs.
The IAS court properly conditioned plaintiffs relocation upon her bearing the expenses of the new visitation schedule, in view of the parties’ respective financial conditions and plaintiff’s repeated offers at the hearing to pay the expenses of an even more liberal visitation schedule were relocation allowed (see, Martinez v Konczewski, 85 AD2d 717, affd 57 NY2d 809; Long v Long, 252 AD2d 722). Although defendant has not filed a cross appeal, both sides brief the issue of whether relocation is in the child’s best interests, and, were we to consider the issue, we would find that it is. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.